1.	 I hope 1 am not too much mistaken if I say that it has been a matter of conscience in order, as it were, to justify the trip to New York that in previous years the representatives of countries of the size of ours have stood up to speak time and again at every session, to remind the world or if not the world which perhaps thought it could do without their opinions  at least all men of good will and peace-loving men of the interest they also and perhaps especially they  feel in the arrangement and the harmonious ordering of the affairs of our planet.
2.	For some time now much if not everything has been changing. Thus neither military power nor geographical size is any longer the sign or synonym of wisdom and reason.
3.	It is without doubt to this positive change in our outlook that we owe the joy and pleasure of congratulating the Prime Minister of Luxembourg on his unanimous election to the presidency of the thirtieth session of the General Assembly. His outstanding intellectual and moral qualities and his great competence which have made of him a remarkable statesman in Luxembourg and in Europe, a country and a continent with which Burundi enjoys the very best relations, as he is aware, are also guarantees to us of the success of the work of our Assembly under his courteous but firm direction.
4.	On behalf of my country and delegation I should like to pay a well deserved tribute to your predecessor, Mr. Abdelaziz Bouteflika, the Minister for Foreign Affairs of the People's Democratic Republic of Algeria, who has just successfully concluded the work of the seventh special session of the General Assembly
and brought the proceedings of the twenty-ninth regular session to a fine conclusion. Our Organization will long remember the decisive victories that were won thanks to the determination of that worthy son of Africa.
5.	I should be failing in my duty if I did not immediately discharge the agreeable task of conveying to the Secretary-General the sincere greetings that the Head of State of Burundi, Lieutenant-General Michel Micombero, addresses to him on behalf of the people of Burundi organized within their Parti de l'unite pour le progres national, on behalf of his Government and on his own behalf, just as he wishes to congratulate all the seen and unseen, known and unknown, members of the staff on their tireless efforts in the service of international peace and security.
6.	On 16 September 1975 three new States solemnly joined the great family of the United Nations, thus bringing the number of Member States to 141. My delegation is pleased to see seated as free and independent nations the new African States of Mozambique, Cape Verde, and Sao Tome and Principe. The efforts of the freedom-fighters of those countries, to the great satisfaction of the peoples that supported them in their long liberation struggle for self-determination and independence, have yielded the fruits we had every reason to expect of them. Let us hope that our brothers and sisters in those countries will accept our sincere congratulations and our welcome among us. We are convinced that their experience will be of great benefit to the world Organization.
7.	On 24 October 1975 we will celebrate the thirtieth anniversary of the United Nations. It has accordingly entered a new and decisive phase of its evolution. The recklessness of childhood and the irrational selfishness of young adolescence are over and must now give way to the responsibility of the maturity that is beginning to seep into our Organization.
8.	The end of the third United Nations decade coincides with the end of the era of blind power domination, colonialism and the most outrageous imperialism, a time when the exploitation and plundering of the world by the strong was organized on a grand scale in the name of either liberty or socialism, or simply democracy. That era, which is coming to an end, has seen the slow maturing and arduous birth of the third world, which has come to occupy its place among the strong, a right it enjoys by virtue of the fact that it includes two thirds of mankind on its territory and vast resources under it over which it intends henceforth to exercise full sovereignty.
9.	In our view, then, that is the political basis for the new international economic order which repeatedly and in different places has been tirelessly called for by the third world.
10.	An attempt has been made to look for aggressiveness in what is simple logic, merely because this offends old habits, particularly that of seeing and accepting as normal the fact that the third world should thank Europe or North America for granting it an infinitesimal share of the profits they are earning from the exploitation of its raw materials.
11.	That aggressiveness was also discerned in the solemn declaration on general policy unanimously adopted by the Assembly of Heads of State and Government of the Organization of African Unity [OA U] at its tenth ordinary session no doubt because the African countries have decided to remain united and to strengthen their vigilance in the face of the maneuvers of imperialism.
12.	That aggressiveness has also been discerned in the conclusions of the Conference of Ministers for Foreign Affairs of Non-Aligned Countries, held at Lima from 25 to 30 August, which solemnly proclaimed the rejection of all forms of subordination or dependence and all interference or pressure political, economic or military. It is true that the economic declaration adopted at that Conference accused imperialism of having monopolized international economic affairs by monetary, tariff and trade methods.
13.	It would be tiresome to enumerate the occasions when the poor have been accused of aggressiveness because they have dared boldly to claim their rights, of which they had long been deprived.
14.	Let us merely recall that last year, at the sixth special session of the General Assembly, an attempt was made to put into operation machinery which would do away once and for all with the era of unequal relations among nations. At that time we drew up a Declaration and a Program of Action on the Establishment of a New International Economic Order [resolutions 3201 (S-Vl) and 3202 (S-V1)\, an order which would be based on justice, thanks to which and within which co-operation among all States would very shortly at least that was our hope bridge the vast gulf dividing the developed and the developing countries.
15.	On 12 December 1974 the General Assembly reflected precisely that by adopting the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)]. I would remind Members that 120 countries voted in favor of that resolution and only six countries voted against it. It is also worth recalling that in the preamble to that resolution the Assembly stressed the fact that that Charter would be an effective instrument for the establishment of a new system of international economic relations based on equity, sovereign equality and the interdependence of the interests of developed and developing countries.
16.	Suffice it for me to refer briefly to the Conference of Developing Countries on Raw Materials which, in February last, at Dakar, highlighted the special problems confronting our countries in this field, and to recall similarly the Lima Conference which was, for the non-aligned countries, an excellent preparatory meeting for the seventh special session and the present session.
17.	Although very encouraging and even, in certain respects, an agreeable surprise, the results of the seventh special session did not entirely satisfy our
appetite. We had hoped that at that session concrete measures would be taken to bridge rapidly, if not immediately, the still sadly large gap between our just claims and the substance of the resolution adopted at the seventh special session [resolution 3362 (S-VII)],
18.	Certainly the unjust bases of the present economic system are beginning to collapse under the just and constant pressure exerted by the developing countries with an occasional helping hand from Europe which has now decided to make friends and equal partners of its former subjects.
19.	However, the just and equitable distribution of prosperity is not something that is going to happen tomorrow, if only because some of those who benefit from the system still consider sharing and equality as catastrophes from which they must protect themselves at all costs.
20.	My delegation would like to suggest to those Powers which still favor the absurd situation produced by the old economic order to consider how great would be the advantage to them of anticipating events by fostering the debut of a new era in international economic relations, a debut that is in any case inevitable, In so doing, my delegation is not unaware of the narrowing of differences which occurred at the seventh special session. We simply wish, while expressing our pleasure at the fact that all States have chosen consultation and rejected confrontation, to express the hope, without undue optimism, that the time for recriminations and threats has passed for ever.
21.	The confrontation of former days, objectively speaking, acted as a powerful brake on the execution of development Programs which many people hoped would become the essential activity of the United Nations together, of course, with its major role as an instrument for the maintenance of international peace and security.
22.	My delegation and my country fervently hope that the practice of consultation will now make it possible for our Organization to transform itself in such a way as to become the ideal instrument of development and the regulator par excellence of co-operation.
23.	My country, because of its size, is among the smallest States in the world; it is buried within the interior of the African continent, where the density of its population 130 inhabitants per square kilometer  and its galloping population growth 2.3 per cent per year are making its present situation among the 25 poorest countries on earth particularly difficult. Thus we fully appreciate the great value of the development Program undertaken in Burundi in various fields by the United Nations and its specialized agencies.
24.	The President of the Republic of Burundi, Lieutenant-General Micombero, misses no opportunity to convey his gratitude and his satisfaction to the Secretary-General and to the directors-general and other leaders of the specialized agencies of the United Nations to whom and this is something which he has always made a point of saying and which I should like to remind you of here he has said that neither the current unfavorable situation nor the scope of the co-operation Program can ever justify our country's being drawn into any kind of shameful compromise.
25.	Since the interests of our people do not damage those of others, they are our only guide in our options and preferences.
26.	It is in this spirit that we shall approach the next phase of our already fruitful co-operation. We feel, in particular, that everything possible must be done to make integrated development action entirely effective and to strengthen it within the framework of the new more favorable arrangements for the poorest countries. Thus we would like to draw your attention to two human aspects of co-operation, since the failure to take these aspects fully into account has been at the bottom of so many failures and unfortunate misunderstandings.
27.	The first of these aspects is that, contrary to the current practice in certain organizations, experts should be assigned to national authorities as collaborators and not as judges of efforts, however groping they may be, by the Governments of States, which we never tire of emphasizing are sovereign.
28.	The second aspect is that the realistic action of experts in the field should never be overlooked, or systematically challenged, nor above all opposed without serious grounds by headquarters officials motivated sometimes by interests incompatible with those of the States concerned, which are primarily responsible for projects. My delegation, when the time comes, will explain the practical situations to which it wishes to refer here.
29.	The seventh special session laid particular stress on special measures to be contemplated for relieving, if not actually satisfying, all the needs of land-locked countries. It has thus been established that these countries, particularly when they have the sad privilege of being among the poorest of the "have-nots", can really make no progress in development unless special measures can be taken in their favor. It seems to me superfluous to remind the Assembly of our constant proposal that guarantees should be given to landlocked countries of free access to the sea. My delegation would simply like to confine itself here to expressing its gratitude to the Secretary-General, who was good enough to propose the creation of a special fund to finance the supplementary transport costs which have to be borne by developing countries with no access to the sea.
30.	Our central position on the spine of Africa, where we have today the good fortune to be surrounded only by brothers and friends, has convinced us that safeguard measures will never be watertight and that the new economic order will be illusory unless they are both based on total co-operation and understanding among neighbors, which would form nuclei around which and on the basis of which bigger groupings would be constructed.
31.	That is the view of my Government, expressed in these terms by Lieutenant-General Micombero, President of the Republic of Burundi:
"My country is convinced that the establishment of this new international economic order will be brought about all the more rapidly if the victims of the injustices of the present order become more aware of the need for it and do everything in their power to accelerate its establishment. We, for our part, include among these means the establishment,
as soon as possible, of a concrete Program, appropriate machinery and practical instruments for co-operation among all the poor relations of the present economic order, beginning with those whose interests are naturally linked."
That is why we are happy to have launched, along with the sister-Republics of Zaire and Rwanda, the idea and project of an economic community of the great lake countries, which will shortly go into operation and which will be joined, we very much hope, by our friends, which, like us, have borders on the same great African lakes.
32.	The delegation of my country to the seventh special session also indicated our interest in the building of various communications between Burundi and its natural partners in East Africa.
33.	Beyond this Program of co-operation, which we call local and which we view as being extremely important, my delegation is a fervent supporter of the need for the fullest possible inter-African co-operation; that is the only co-operation, in our view, which would enable our continent to become a serious and credible partner at the very many tables at which countries meet to negotiate and at which its presence is becoming ever more in demand.
34.	Whether it is the embryonic Afro-Arab cooperation or the renewal, rather further away, of the Lome Convention, my delegation believes that Africa has everything to gain by presenting itself at negotiations after having established, at least at the regional level, an internal co-operation Program.
35.	Permit me now to turn to some political subjects, some of which have become traditional, in order to give the views of my delegation and my country on each of them, before concluding on the necessary revision of the Charter of our Organization.
36.	While, for two thirds of mankind the major item on the agenda is above all development, for others it is disarmament. We are told inter alia that nuclear tests should be ended, that the manufacture of intercontinental missiles should be reduced and that it should be agreed that at least no indiscriminate use should be made of a whole arsenal of toys, each more deadly than the other, but which people still do not want to give up.
37.	My delegation deplores, and with good reason, the fact that so many billions are spent on the manufacture of deadly weapons, while at the same time millions of men and women are dying I was simply going to say of hunger.
38.	We are therefore in favor of disarmament, provided that it is general and complete. But for it to be general and complete, we must not only prevent the manufacture of new weapons, but decide upon and actually destroy existing stockpiles. Until general and complete disarmament is brought about and we believe that at present that is not feasible we think that every State has the right and even the duty to acquire the necessary means for its defence.
39.	Among the Powers which boast so loudly about disarmament, some are distributing freely whole shiploads of arms to the Angolan liberation movements. In Burundi we are following with special
attention the development of the situation in the Territory.
40.	We firmly support, just as we congratulate, all those who have exerted and continue to exert their influence and talents in an attempt to break the bloody deadlock of the Angolan problem. That was what Lieutenant-General Michel Micombero, President of my country, tried to do when, at the beginning of August, he issued the following urgent appeal to the movements and those who support them in their undertaking:
"The alarming problem of Angola, which is causing us the gravest concern, could easily be solved if all the liberation movements would listen to reason and agree to use the good offices ceaselessly offered to them by Africa.
"We have to note and denounce here the fact that our failure in that country also derives from the enemies of Africa who are arousing on all sides the appetite for power and are trying to persuade their antagonistic proteges that victory will come to them through force of arms. We would like urgently to appeal to those supplying arms for this fratricidal struggle in Angola to cease their deliveries. There have already been too many innocent victims."
41.	We continue to hope that on 11 November next, the day scheduled for the independence of their country, our brothers will become free and sovereign once again in an Angola which will be united and, we hope, prosperous.
42.	The southern part of the African continent remains subject to Governments whose philosophy is repugnant to the human conscience.
43.	In Zimbabwe, the rebel Ian Smith continues to reject the principle of government by the black majority.
44.	The Pretoria authorities, whose philosophy of government is based on apartheid and racism, continue to flout the international community by illegally administering the Territory of Namibia, which is the responsibility of the United Nations.
45.	My country continues to believe that if the United Nations were to demand it in the final analysis this means if the great Powers so wished the Organization could compel South Africa to hand over to it the administration of Namibia.
46.	Our position on all the other questions relating to southern Africa is identical with that of the OAU. Burundi will never agree to deal with Pretoria or with the Salisbury rebels until they recognize unambiguously the principle of government by the black majority and until they actually and clearly renounce their theory and policy of apartheid and racial discrimination.
47.	Burundi's position is also identical with that of the OAU on the problem of the liberation of the peoples of Western Sahara and so-called French Somali Coast. Our brothers can be sure of our unswerving support for them in their struggle for self-determination.
48.	In the Middle East the Arab Republic of Egypt and the State of Israel, with the assistance of the
Secretary of State of the United States, have just concluded a new disengagement agreement in Sinai My country would like to congratulate the Egyptian and Israeli authorities, as well as Mr. Kissinger, on the step that has thus been taken towards peace.'
49.	In spite of that agreement, tension which could explode at any moment will remain until a final and complete solution has been found. Israel's refusal to restore Arab territories which it has been occupying by force and to recognize the national rights of the people of Palestine is based only on its arrogance since the Arab countries no longer challenge its right to exist within secure and recognized frontiers.
50.	It is for that reason that in that conflict the Republic of Burundi supports the just positions of fraternal Arab countries, in particular those just and peaceful positions of the Arab Republic of Egypt. The Republic of Burundi believes that the efforts now under way to defuse the situation in that part of the world should be encouraged and supported by all Members of the United Nations, and that those efforts should be accelerated and extended to all zones of conflict.
51.	Almost 30 years ago the United Nations was confronted for the first time with the Korean problem. The development of the situation in Korea is closely linked with the history of the United Nations. The responsibilities of our Organization are immense in this problem. It was in particular because of the cold war that Korea was divided in order to meet certain strategic needs in Asia. In May 1972 the President of North Korea, Kim U Sung, formulated the three principles of independence, peaceful reunification of the country and greater national unity. In July of the same year the authorities of the Democratic People's Republic of Korea and those of South Korea signed an agreement on the three principles of the independent and peaceful reunification of their country. In 1973 the General Assembly confirmed that agreement. However, Korea remains a country divided against the will of its people. That is why my delegation believes that the question of Korea should be settled by the Korean people themselves, without any outside interference.
52.	The draft resolution annexed to document A/10191 and Add. 1-3, of which Burundi is a sponsor, calls for the dissolution of the United Nations Command, the withdrawal from South Korea of all foreign armed forces stationed there under the United Nations flag, and the replacement of the Armistice Agreement by a peace agreement concluded between the parties actually concerned in the Armistice Agreement in Korea. My delegation hopes that at this session the General Assembly will finally adopt that draft resolution.
53.	Among the important events of this year, it is fitting to mention the heroic victory of the peoples of Indo-China. The collapse of the imperialist forces in Indo-China confirms the invincibility of a people determined to remain free and independent. On behalf of my delegation, I should like to pay the warmest tribute to those peoples, who are such a credit to us today.
54.	The Republic of Burundi, which had always recognized the Provisional Revolutionary Government of Cambodia, welcomes with the greatest joy the
authentic representatives of the Cambodian people to this Assembly. After five years of fierce struggle, they have returned to their seats among us.
55.	The satisfaction of my delegation would have been even greater if we had not had occasion to deplore the veto cast by the United States against the admission of the two Viet Nams to the United Nations. My delegation deems untenable the comparison made between the applications for admission of the two Vietnamese Republics and the problem of Korea, a country which, in the view of the United Nations, remains divided against the will of its people, who aspire to its peaceful and independent reunification.
56.	My delegation would express the hope that the United States will no longer resort to the veto to oppose the admission of States that quite obviously fulfill all the requirements of the Charter.
57.	In the three decades of its existence, the United Nations has undergone a radical transformation. Quite clearly, the Organization is entering a new, historic phase which could certainly not have been foreseen at the time of its foundation. Consequently, its Charter should be subject to appropriate review so that the necessary changes can be made to it.
58.	That is why we feel that we should continue to consider the matter of a review of the Charter of the United Nations. My delegation believes that important amendments in this regard should relate to extension of the powers of the General Assembly and, above all, a redistribution of the powers of the Security Council.
59.	On the question of the right of veto, my country can only wonder whether the United Nations is composed of five States and more than a hundred other State-like entities, or whether our Organization is made up of 141 equally sovereign States.
60.	It remains quite clear to us that a country with a great population, exercising sovereignty over vast territory and similarly extensive resources, naturally has and logically and juridically, therefore, must have more weight than others which, being smaller, exercise their functions and sovereignty, just as large families do, over smaller areas.
61.	However, we believe that the right to defy all others cannot be justly exercised unless it is a matter of safeguarding the interest of groupings larger than national communities.
62.	Hence in the absence of the pure and simple renunciation of the right of veto by those who enjoy it today, my Government would hope that this right will henceforth be distributed on a more equitable geographical basis and that, instead of being the exclusive possession of a few States, will become the prerogative of the various continental organizations.
63.	I had hoped to conclude this statement on a cheerful note which, I thought, might be inspired by the highly topical subject of International Women s Year.
64	Unfortunately, however, this Year has not been so encouraging as to allow us to forget the poverty and privation which is the daily lot of far too many people in the world.
65	We in Burundi therefore feel that when less than 25'per cent of the world's school-age children have
had any schooling, and when for every 100,000 persons there are only one doctor and less than five hospital beds available to them and I shall not prolong this list; there would be no point in doing so  there is something wrong with counting heads among those who are privileged, because this would inevitably lead to establishing statistics about those, far too numerous, whom fortune has obstinately forgotten. What is to be gained, indeed, in finding out that there are more women than men, or vice versa, among those who can do nothing to ease their poverty?
66.	In the circumstances, the International Women's Year has been designed and organized in my country to open the eyes of the women of Burundi to the difficult situation of all, and to the particular responsibilities of women to improve the situation, rather than to make them more aware of the futile or inevitable problems of their sex.
67.	With this conviction and with this realism, the women of Burundi have taken part in all international meetings organized within the framework of this Year dedicated to women, of whom Patrice Lumumba once said that in training women we are training a whole generation. We hope this can be done without detracting from their charm and beauty.


